Citation Nr: 0410807	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for hypertensive 
cardiovascular disorder, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a rating in excess of 10 percent for transient 
ischemic attack with residual left lower extremity weakness, based 
on an initial grant of service connection.  

3.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
November 1973.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that 
determination, the RO denied claims for increased rating for 
hypertensive cardiovascular disease and post-traumatic stress 
disorder (PTSD).  The RO granted service connection for status 
post transient ischemic attack with residual left lower extremity 
weakness and assigned a 10 percent disability evaluation.  

The veteran disagreed with the RO's determination including the 
initial 10 percent disability evaluation assigned for his ischemic 
heart disability.  

Because the veteran has disagreed with the initial rating assigned 
for his status post transient ischemic attack with residual left 
lower extremity weakness, the Board has recharacterized the issue 
as it appears on the cover of this decision.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Inasmuch as the veteran is 
presumed to seek the maximum available benefit for a disability, 
and higher evaluation is available for his heart disability, his 
claim for a higher evaluation remains viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In July 2003, the veteran had a hearing before the undersigned 
Board member at the RO.  At that hearing, a claim of entitlement 
to a total rating based individual unemployability due to service-
connected disability was raised.  This matter has not been 
developed or adjudicated by the RO and is referred thereto for 
appropriate action.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is required 
to make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)) (2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 
C.F.R. § 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4).  

The record reflects that there may be outstanding VA medical 
records relevant to the veteran's claims.  At the July 2003 
hearing, the veteran testified that he receives ongoing treatment 
at the VA medical facility in Phoenix, Arizona.  The most recent 
VA outpatient treatment records from that facility are dated 
through August 2002.  The RO should obtain all current VA 
outpatient treatment records.  

In addition, the veteran was hospitalized at the Phoenix medical 
facility in August 2002 for symptoms associated with a left 
carotid artery stenosis, and he underwent a left carotid 
endarterectomy.  Although the hospitalization treatment notes are 
in the file, the discharge summary is not.  This document should 
be secured and associated with the claims file. 

During the course of the appeal for an increased rating for PTSD, 
the veteran has not been provided a contemporaneous VA 
examination.  Inasmuch as the veteran's most recent examination is 
dated in August 2002, the Board is of the view that a VA 
examination is warranted to determine the severity of the 
veteran's PTSD.  

The veteran's hypertensive cardiovascular disease is rated under 
the rating schedule pertaining to disease of the cardiovascular 
disorder including 38 C.F.R. § 4.104, Diagnostic Code 7101, which 
pertains to hypertension and isolated systolic hypertension.  
Diagnostic Code 7101.  Under that code, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two or 
more times on at least three different days.  The most recent VA 
examination does not provide this data.  Therefore, the Board is 
of the view that another VA examination is warranted to determine 
the severity of the veteran's hypertensive cardiovascular disease.  

Accordingly, the case is remanded to the RO for the following:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the 
notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should obtain treatment records since 2002 and the 
hospital discharge summary for left carotid artery stenosis dated 
in August 2002 of the VA medical facility in Phoenix, Arizona.  If 
these records are not available, it should be so indicated in 
writing.  


3.  The RO should arrange for the veteran to have the following VA 
examinations listed below.  The claims file must be provided to 
the examiner(s) in connection with the examinations.  

a.  A psychological examination to determine the severity of the 
veteran's service-connected PTSD.  All tests and studies deemed 
necessary should be conducted.  The examiner should describe all 
symptoms associated with the veteran's PTSD.  The examiner should 
express an opinion on the extent to which the veteran's PTSD 
affects his occupational and social functioning.  It is requested 
that the examiner include a Global Assessment of Functioning score 
with an explanation of the numeric code assigned. 

b.  A cardiovascular examination to determine the severity of the 
veteran's hypertensive cardiovascular disease and his status post 
transient ischemic attack with residual left lower extremity 
weakness.  All tests and studies deemed necessary should be 
conducted.  Exercise testing should be conducted, and the examiner 
should indicate whether dypspnea, fatigue, angina, dizziness, or 
syncope are produced at workloads of (1) three or less metabolic 
equivalents (METs), (2) greater than three, but less than five 
METs, or (3) greater than five, but less than seven METs.  If a 
laboratory determination of METs by exercise testing cannot be 
done for medical reasons, the examiner should provide an estimate 
of the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, dizziness, or syncope.  
The examiner should indicate whether the veteran's cardiac 
disability requires continuous medication; whether there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray; whether there is 
evidence of chronic congestive heart failure; whether there is 
evidence of acute congestive heart failure within the last year 
and, if so, whether there was more than one episode; and whether 
there is any left ventricular dysfunction and, if so, whether the 
ejection fraction is (1) less than 30 percent, (2) 30 to 50 
percent, or more than 50 percent.  In addition, the examiner 
should record the veteran's blood pressure two or more times on at 
least three different days.  The examiner is asked to provide a 
full description of the effects of the veteran's hypertensive 
cardiovascular disability on the veteran's ordinary activity, 
including employment.  

c.  The veteran should be provided a neurological examination to 
determine the current extent of his service-connected status post 
transient ischemic attack with residual left lower extremity 
weakness.  All necessary studies are to be done, and the examiner 
should review the results of any testing prior to completion of 
reports.  The examiner is requested to provide a full description 
of the effects of status post transient ischemic attack with 
residual left lower extremity weakness on the veteran's ordinary 
activity, including employment. 

4.  Thereafter, the RO should review the claims file and ensure 
that all necessary notice and development has been undertaken.  If 
any development is incomplete, undertake appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should then readjudicate the claims for an 
increased rating for hypertensive cardiovascular disorder, 
transient ischemic attack with residuals left lower extremity 
weakness, with consideration of Fenderson v. West, supra, and an 
increased rating for PTSD.  

6.  If the benefits sought remain denied, the veteran and his 
representative should be furnished an appropriate supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to Board for further 
appellate consideration, if appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



